UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT GARTRELL BOWLING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00894-HMH-1; 6:13-cv-00451-HMH)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Gartrell Bowling, Appellant Pro Se.       William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Gartrell Bowling seeks to appeal the district

court’s   order   denying    in    part      and    granting    in    part   his   28

U.S.C.A. § 2255 (West Supp. 2013) motion, as well as its order

denying   his   Fed.   R.   Civ.   P.     59(e)     motion.      This    court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and   certain     interlocutory          and   collateral     orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The orders

Bowling seeks to appeal are neither final orders nor appealable

interlocutory     or   collateral       orders.          See   United   States     v.

Hadden, 475 F.3d 652 (4th Cir. 2007).                    Accordingly, we dismiss

the appeal for lack of jurisdiction.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         DISMISSED




                                         2